Citation Nr: 1244176	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  07-04 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis, variously classified. 

2.  Entitlement to service connection for arthritis of the left knee.  

3.  Entitlement to service connection for arthritis of the lumbar spine.

4.  Entitlement to service connection for bilateral hearing loss.  

5.  Entitlement to service connection for prostatitis, to include as secondary to hepatitis.  

6.  Entitlement to service connection for a respiratory disorder, claimed as shortness of breath and sleep apnea.  

7.  Entitlement to service connection for thrombocytopenia, claimed as secondary to hepatitis.  

8.  Entitlement to service connection for leucopenia, also classified as leukocytopenia.  

9.  Entitlement to service connection for headaches, claimed as secondary to hepatitis.  

10.  Entitlement to service connection for a psychiatric disorder, to include major depression, claimed as secondary to hepatitis.

11.  Entitlement to service connection for hypertensive vascular disease, to include dizziness and to include as secondary to hepatitis.  

12.  Entitlement to service connection for cholelithiasis, claimed as gall stones, to include as due to hepatitis.  

13.  Entitlement to service connection for chronic fatigue syndrome, claimed as secondary to hepatitis.  

14.  Entitlement to service connection for cirrhosis of the liver, claimed as secondary to hepatitis.  

15.  Entitlement to service connection for sciatic neuralgia, also classified as acute and subacute peripheral neuropathy, claimed as secondary to hepatitis.  

16.  Entitlement to an initial compensable rating for thoracotomy scars, as a residual of a stab wound of the chest.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service in the U.S. Navy from January 1964 to December 1967.  His DD 214 shows that his military decorations include the Republic of Vietnam Campaign Medal.  He had 2 years and 4 months of sea or foreign service.  His service personnel records show that he was entitled to the Vietnam Service Medal.  

This matter comes before the Board of Veterans' Appeals (Board) from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

At the November 2012 videoconference it was agreed that several issues were withdrawn from appellate consideration.  These were service connection for a deviated nasal septum; service connection for an eye disability, to include aphakia and cataracts; service connection for excessive bleeding, classified as hypochromic microcytic anemia; service connection for Hodgkin's disease.  See page 2 and 3 of the transcript of that hearing.  

A November 2011 rating decision granted an increase from 50 percent to 70 percent for post-traumatic stress disorder (PTSD) and granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) as well as eligibility to Dependents' Educational Assistance under 38 U.S.C. chapter 35, all effective August 4, 2010.  

The Veteran has claimed service connection for a skin disorder.  As to this, a February 2009 rating decision granted service connection for post-traumatic stress disorder (PTSD) which was assigned an initial 30 percent rating.  Subsequently, following VA dermatology and psychiatric examinations in February 2010, and an addendum in May 2010, a July 2010 rating decision expanded the grant of service connection for PTSD, to PTSD with neurodermatitis, and assigned a 50 percent rating.  Accordingly, grant satisfies the claim for service connection for dermatitis and eczema (to include the theory that it is due to hepatitis).  So, that matter is now moot.  

There is evidence on file that the Veteran has reported having constant tinnitus which he asserts is associated with his claimed bilateral hearing loss.  However, this issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for arthritis of the left knee; arthritis of the lumbar spine; prostatitis, to include as secondary to hepatitis; a respiratory disorder, claimed as shortness of breath and sleep apnea; thrombocytopenia, claimed as secondary to hepatitis; leucopenia, also classified as leukocytopenia; headaches, claimed as secondary to hepatitis; a psychiatric disorder, to include major depression, claimed as secondary to hepatitis; hypertensive vascular disease, to include dizziness and to include as secondary to hepatitis; cholelithiasis, claimed as gall stones, to include as due to hepatitis; chronic fatigue syndrome, claimed as secondary to hepatitis; sciatic neuralgia, also classified as acute and subacute peripheral neuropathy, claimed as secondary to hepatitis, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the Vietnam Conflict, the Veteran served aboard the U.S.S. Bon Homme Richard in the waters off of the Republic of Vietnam but did not have any duty or period of visitation in the Republic of Vietnam. 

2.  With doubt favorably resolved in favor of the Veteran, his current hepatitis is due to tattoos he received during active service.  

3.  Cirrhosis of the liver is proximately due to the Veteran's hepatitis.  

4.  Bilateral hearing loss disability is etiologically related to noise exposure the Veteran sustained during active service. 

5.  Despite subjective complaints of pain in his surgical scars, the residual thoracotomy scars, as a residual of a stab wound of the chest, are asymptomatic.  


CONCLUSIONS OF LAW

1.  Hepatitis was incurred as a result of active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012)

2.  Cirrhosis of the liver is proximately due to hepatitis.  38 C.F.R. § 3.310 (2012).  

3.  Bilateral hearing loss disability was incurred as a result of active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2012).  

4.  The criteria for an initial compensable rating for thoracotomy scars, as a residual of a stab wound of the chest, are not met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.14, 4.21, Diagnostic Code 7801- 7805 effective August 30, 2002; and Diagnostic Codes 7801 - 7805, effective October 23, 2008.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties to notify and assist a claimant in substantiating a claim.  In this case, as to the claims addressed herein on the merits the Board finds that VA has satisfied its duties to the Veteran and, moreover, in light of this favorable decision as to the claims for service connection for hepatitis, cirrhosis of the liver, and bilateral hearing loss, the Board finds that any omissions in VA's duties to the Veteran are rendered harmless.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Background

The Veteran's service personnel records show that he served aboard the "USS Bon H Richard" from November 1965 to December 1967.  

Information on file reflects that it could not be determined whether the Veteran had served in the Republic of Vietnam.  He had served aboard the USS Bon Homme Richard (CVA-31) which was in the official waters of the Republic of Vietnam from September 10, 1965, to October 1, 1965; from October 8th to the 29th, 1965; from November 13, 1965, to December 17, 1965; from February 25, 1967, to March 21, 1967; from April 17, 1967, to May 7, 1967; from June 1st to the 18th 1967; and from June 27th to July 31st 1967.  However, the record provided no conclusive proof of in-country service.  

The Veteran's June 1964 examination for service entrance revealed no pertinent abnormality.  Audiometric testing was conducted and revealed that his pure tone thresholds, in decibels (dbs), at the relevant frequencies, were as follows: 






HERTZ (Hz)



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
Not tested
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
Not tested
0 (5)

Prior to October 31, 1967, service department audiometric tests and VA audiometric tests prior to June 30, 1966 were in "ASA" units.  The figures in parentheses represent the conversion to the current "ISO" units, which is the standard used in 38 C.F.R. § 3.385.  

There was no pertinent complaint or history in an adjunct medical history questionnaire.  

In August 1964 the Veteran sustained a puncture wound of the chest from a steak knife.  There was a 1/2 inch puncture wound just to the "left" (actually to the right) of the mid-line of the anterior chest at the level of the 2nd intercostals space (ICS).  He was hospitalized but readmitted for hemopneumothorax.  The discharge summary of his September 1964 hospitalization shows that initially he had no pneumo- or hemothorax and had been discharged after 72 hours of observation, but 24 hours prior to re-admission on September 3rd, about one week after the initial injury, he developed the sudden onset of right sharp pleuritic chest pain.  He was found to have fluid filling 1/3 of the right lung.  A chest X-ray revealed hemothorax.  While initially it had been felt that his pleura had not been injured, upon re-admission it was felt that there had been injury of the internal mammary artery and vein, where he had developed a fistula.  He underwent a right thoracotomy through the 5th ICS and the internal mammary artery and vein were ligated.  He was discharged on September 21, 1964.  

The Veteran was again hospitalized from the 8th to the 21st of November 1964 because an intercostal artery was still seeping.  He underwent resection of a traumatic right internal mammary artery - vein fistula.  The fistula was on the pleura under the costochondral cartilage, next to the sternum under the 4th right rib.  It was resected with blood loss of about 500 cubic centimeters.  The operative report reflects that the pectoralis major and minor muscles and the external and internal intercostal muscles were divided.  A fistula, just under the chondral portion of the 4th rib where it inserted into the sternum, was excised along with the underlying pleura.  It was noted that there had been adhesions of the lung in this area.  The muscles were re-approximated and sutured.  The operative report specifically states that no transfusion was required.  

In June 1965 the Veteran developed a hematoma of the right intercostals area, from an infection and an abscess was incised and drained.  

The November 1967 examination for service discharge noted that the Veteran had a well healed right thoracotomy scar.  Audiometric testing was not done but his hearing of the whispered and spoken voice was 15/15 in each ear.  It was noted that he had tattoos.  

VA outpatient treatment (VAOPT) records show that a VA lumbar X-ray in April 2001 revealed changes with a question of spondylolysis at the pars interarticularis of L5.  An October 2003 VA CT scan revealed cholelithiasis.  A 2003 VAOPT record reflects that the Veteran's hypertension had been diagnosed 3 years ago.  In January 2005 he complained of knee pain and it was noted that he did a lot of walking every day as a salesman.   

An April 2005 VA ultrasound revealed cholelithiasis but no evidence of acute cholecystitis.  A VA abdominal X-ray April 2005 revealed gallstones.  A May 2005 VAOPT record noted that he had had hypertension for 10 years.  VA lumbosacral X-rays in February 2006 revealed mild disc height loss at L4-5 and L5-S1 with vacuum disc at L5-S1, and minimal spurring.  The impression was mild lumbar spondylosis.  

An August 2005 report of a VA Agent Orange Registry examination reflects that the Veteran had hepatitis C, essential hypertension, chronic thrombocytopenia, and chronic leucopenia.  

On VA scar examination February 2006 the claim files was not available to the examiner for review prior to the examination.  It was reported that after initial in-service hospitalization of 2 days for a stab wound, he was re-hospitalized several days later for chest pain and had an exploratory thoracotomy with ligation of a fistula.  Subsequently, he was again hospitalized for additional surgery at which time his complaints included right sided chest pain and cramping.  He continued to complain of chest cramping and pain in the surgical scar.  He currently had no shortness of breath, cough, expectorations or hemoptysis.  On physical examination his lungs were clear to percussion and auscultation.  The thoracotomy scar was 18 inches in length and at it largest width was 8/16th of an inch but in other areas it was 6/16th of an inch wide.  The scar was nontender.  Most of the area of the scar was flat.  It was smooth, nonadherent but firm.  There was no inflammation and no skin breakdowns.  There was no functional limitation of the sternum.  The scar transversed around the lateral side of the chest to the posterior part of the chest, towards the thoracic spine.  The distal front or anterior 1/3rd of the scar was palpable, elevated, smooth, nontender, indurated, nonadherent, and firm.  It was not keloid and there was no edema.  The color of the scar was the same as the color of the surrounding skin.  There was no functional limitation of movement resulting from the scar.  The middle part of the scar was depressed by 3/16th of an inch and was slightly disfigured.  The posterior 1/3rd of the scar was flat.  

There was also a scar "with the right parasternal scar" which was linear, along the right parasternal area.  It was 4 inches in length and 5/16th of an inch wide.  It was nontender, flat, palpable, indurated, non-elevated, smooth, nonadherent and without any area of depression.  The color of the scar was the same as the color of the surrounding skin.  There was no functional limitation of movement resulting from the scar.  There was no skin breakdown.  An August 2005 chest revealed no active disease in the chest.  The diagnoses were a postoperative right thorax thoracotomy depressed scar with mild disfigurement; and a postoperative thoracotomy scar on the parasternal area with no disfigurement.  

An August 2006 VA chest X-ray revealed linear densities at the lung bases which appeared stable, suggesting chronic scarring or atelectasis.  

The Veteran has submitted information from the Internet which indicates that residual surgical scarring may cause pain.  

A report of a September 2006 official orthopedic evaluation for left knee and lumbar problems reflects that the Veteran reported having had left knee and lumbar problems for many years, which had worsened in the last six months.  He reported having numbness in his lower extremities but also reported that he did not have lumbar pain which radiated down the lower extremities.  He also complained of right flank pain, which he associated with past surgery.  X-rays of his lumbar spine and left knee were recommended.  

An October 2006 VA X-ray of the Veteran's left knee revealed an exostosis of the anterior tibial tubercle and spurring of the anterior superior margin of the patella.  The impression was that the X-ray was negative except for the exostosis.  

VA clinical records reflect that in September 2006 the diagnostic impressions were a prior history of chest wall pain but coronary artery disease not suspected, controlled hypertension, chronic hepatitis C with associated splenomegaly and thrombocytopenia with planned Interferon therapy and liver transplant, and cholelithiasis with recent episode of cholecystitis.  An echocardiogram revealed minimal left ventricular hypertrophy.  Also in September 2006 it was noted that he had recently recommenced treatment for hepatitis C, and that prior treatment had been discontinued due to neutropenia.  

On VA audiology examination in November 2006 the Veteran's claim file was reviewed.  It was reported that his service entrance and service discharge examinations had revealed normal hearing.  He reported noise exposure onboard a Navy ship.  He also reported having had bilateral tinnitus since 1965.  
Audiometric testing was conducted and revealed that his pure tone thresholds, in decibels (dbs), at the relevant frequencies, were as follows: 






HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
45
LEFT
20
15
55
80
85

His speech discrimination ability was 94 percent in the right ear and 46 percent in the left ear.  The examiner reported that the testing indicated a mild high frequency sensorineural hearing loss in the right ear and a mild to severe high frequency sensorineural hearing loss in the left ear.  It was noted that the service discharge hearing test did not adequately address the possibility that the Veteran incurred a high frequency hearing loss during service due to noise exposure but his hearing at that time was much better than now.  His present hearing loss and tinnitus were less likely than not to have resulted from military noise exposure aboard an aircraft carrier.  It was more likely that they occurred postservice and from unrelated causes.  

A December 2006 VAOPT record reflects that X-rays revealed lumbar arthritis.  The Veteran was given a TENS unit.  A March 2007 VAOPT record reflects that it was discussed with the Veteran that his cramps were likely related to hypokalemia and liver disease.  His medications were changes and if "hyperkalemia" and cramps did not resolve additional changes would be made.  

On file is a medical progress note of February 2007 by Dr. J. A. which reflects that the Veteran's main risk factor for hepatitis C was his in-service stab wound.  Almost certainly, given the nature of the injury, the operation performed and transfusion practices during that era, he would have been given blood products in the operation room or during the recovery period.  The Veteran was urged to apply for service connection.  He had no other valid high risk factors in play.  It was also noted that he had had very aggressive therapy with "cytopenias."  

On VA scar examination in August 2007 the claim file was not available for review but the Veteran's electronic records, available on "CPRS" and a prior examination in February 2006 were reviewed.  The Veteran reported having had an exploratory thoracotomy and ligation of a fistula after a stab wound of the right side of the anterior aspect of his chest during service.  He complained of residual pain in the scars.  He also reported having constant cramping pain in the right lower rib-cage area, on the lateral aspect of the chest, at the mid-axillary line.  He reported that this was from his 3rd surgery, when he developed an infection along the area of the scar.  The cramping pain was characterized as moderate to severe in intensity.  He experience more severe pain upon exertion and pressure in the right chest wall.  He reported that this was relieved by taking medications.  He took liquid morphine, 1/2 teaspoon to a full teaspoon, 3 to 5 times per week.  He had no side-effect from this medication.  He took the same medication for low back and knee pain.  He denied swelling, warmth, and redness.  He had not been hospitalized in the past 12 months and had not sought treatment or been incapacitated due to the scars.  He reported that there was a mild effect on his activities of daily living, e.g., when doing chores.  

On physical examination the Veteran had a scar 13 cms. long by 0.5 cm. wide at its widest point, along the right parasternal region.  There was no tenderness or adherence to underlying tissue.  The scar was shiny compared to the normal areas of the skin.  It was stable and not elevated or depressed.  It was superficial and without inflammation, edema or keloid formation.  It was hypopigmented, compared to normal areas of the skin.  There was no induration or inflexibility and no limitation of motion or other limitation of function caused by the scar.  

There was a long, well healed scar from the right upper back, extending to the lateral lower rib region into the anterior chest, on the right.  It was 54 cms. long by 0.7 cms. at its widest part.  It was nontender and nonadherent.  It was shiny compared to normal areas of skin.  It was stable.  There was depression of 0.4 cms. in the mid-portion of the scar.  It was superficial and without inflammation, edema or keloid formation.  It was hypopigmented, compared to normal areas of the skin.  There was no induration or inflexibility and no limitation of motion or other limitation of function caused by the scar.  

The diagnoses were a thoracotomy scar of the right thorax and a thoracotomy scar of the right parasternal region.  On review of VA medical records available on CPRS from December 21, 2006, to August 3, 2007, there was no documentation of any reports of thoracotomy scar pain.  While he reported taking Morphine for pain this was more likely given for his joint and back pain because he could not take "NSAIDs" which was contraindicated for those with Hepatitis C.  Also, his current VA active list of medications did not include Morphine.  It was the examiner's assessment that the pain was less likely than not associated with the thoracotomy scars.  

VAOPTs show that in November 2005 the Veteran reported that on his aircraft carrier they had received bags of white powder which they were told was herbicides to kill vegetation but it was never called Agent Orange, just herbicides.  In March 2006 he reported that he had recently found out that the herbicides on his ship were Agent Orange.

On VA psychiatric examination in January 2008, to determine if the Veteran had PTSD, he reported that the aircraft carrier on which he was stationed for 1 1/2 years from mid-196 until his discharge in 1967 had been stationed off the coast of Vietnam on two occasions.  The diagnoses included a dysthymic disorder and a breathing-related sleep disorder.  

A March 2008 VAOPT record reflects diagnoses which included dysthymic disorder and breathing-related sleep disorder.   

Statements in June 2008 from the Veteran's wife and daughter are to the effect that the Veteran's residuals scarring from a stab wound as well as post-surgical treatment for that wound was painful and also restricted movement of the right side of his chest and his right arm, and also caused muscle spasms.  He also had adhesion, with attachment to the nerves, muscles, and bone.

A report of a private psychiatric examination in July 2008 by Dr. T. D. reflects that the Veteran met the criteria for diagnoses of PTSD and a major depressive disorder.  The final diagnoses also included dysthymia, hypertension, arthritis, and sleep apnea. 

VA audiometric testing in April 2009 revealed thresholds in the right ear of less than 40 dbs. at the relevant frequencies and only one in excess of 25 dbs; while in the left ear the Veteran had thresholds in excess of 40 dbs. at three of the relevant frequencies.  An adjunct progress note reflects that the Veteran reported that when he was on a flight line, he would remove his "LEFT" hearing protection when he had to communicate and he often left it out for convenience sake.  He reported a history of occupational noise exposure but denied recreational noise exposure.  

VAOPT records show that a February 2010 mental health note observed that he complained of having had left knee problems for about 30 years.  In June 2010 it was reported that he had a long history of leucopenia and thrombocytopenia from portal hypertension, and that he had had arthroscopic left knee surgery 9 months earlier.  An October 2010 left knee X-ray series was normal, finding that there was no osteoarthropathy.  In November 2010 it was noted he had liver cirrhosis from hepatitis C.  X-rays in December 2010 revealed minor degenerative changes in the left knee.  

In February 2010 Dr. R. B. reported that the Veteran had a history of bilateral ringing and hearing loss.  Private audiometric testing in January 2010 revealed threshold levels of 40 dbs. or more in each ear at 4,000 Hz.  The physician reported that the Veteran had a severe high frequency sensorineural hearing loss, predominantly in the left ear, and it was primarily acoustic trauma-type.  The Veteran reported that his hearing loss and tinnitus began when exposed to jet aircraft during service on a flight deck without adequate ear protection.  The physician stated that the hearing pattern was commonly associated with noise exposure and more likely than not the hearing loss and tinnitus he now had were due to military-related noise exposure.  

The Veteran was afforded a VA audiology evaluation in January 2010, at which time the Veteran denied occupational and recreational noise exposure.  Audiometric testing revealed threshold levels of greater than 40 dbs. in the left ear at 2,000, 3,000, 4,000 Hz and in the right ear at 4,000 Hz.  It was commented that he had a mild to moderate sensorineural hearing loss in the right ear at 3,000 and 4,000 Hz and a moderately severe to profound sensorineural hearing loss in the left ear from 2,000 to 4,000 Hz.  No opinion was rendered as to the relationship of the hearing loss to military service.  

On VA general medical examination in January 2011 the Veteran reported that his scar of the right side of his chest, from an in-service stab wound, felt as if it stuck to the bone, and was associated with muscle spasm.  It was commented that the Veteran had cirrhosis of the liver.  Neurologically he had no weakness, paralysis, paresthesias, numbness or impaired coordination.  His scar was 40 cms. long and 1 cm. wide but there was no loss of tissue and it was not fixed to subcutaneous tissue.  There was no pain, tenderness or skin breakdown.  There was no evidence of congestive heart failure or pulmonary hypertension.  He had a mildly enlarged liver and spleen.  An abdominal sonogram yielded impressions of mild hepatosteatosis of the liver, splenomegaly, and cholelithiasis.  The relevant diagnoses were a residual scar from a thoracotomy due to a stab wound, without functional limitation or effect on his usual occupation or usual daily activities or any significant effect on physical or sedentary employment; and liver cirrhosis.  

On VA psychiatric examination in March 2010 it was noted that the Veteran's psychiatric symptoms were anxiety, depression, anger/irritability, and sleep difficulties.  He related a history of having abuse alcohol from 1974 to 1977.  He reported having a "skin reaction" when in a "panic/anxiety state."  His PTSD stressors were related to events while onboard a naval vessel.  It was further stated that it was possible that disorders other than PTSD might be responsible for his symptoms and were presenting as PTSD.  He had had a diagnosis of a depressive disorder, not otherwise specified (NOS), alcohol abuse/dependence, mood disorder, and dysthymia.  It appeared that his PTSD symptoms were causing the most significant distress.  

On VA dermatology examination in March 2010 the claim files were not available for review but VA "CPRS" records were reviewed.  The Veteran reported that he began having skin problems in 1999, which were treated with ointments.  He had a rash on his chest, back, and legs.  He reported that the symptoms were mainly itching but would also have raised and irritated areas.  Sleep apnea had been diagnosed in 2005 and he was given a "CPAP."  On physical examination he had scattered fascicular areas of the chest, back, and trunk, some of it with excoriations indicative of scratching.  The assessments were mild neurodermatitis, and sleep apnea.  It was opined that the sleep apnea was not related to PTSD, which was a condition of laxity of the upper airways not caused by PTSD.  As to neurodermatitis, he presumably had had PTSD since service and his rash and itching began in 1999.  However, depending on the severity of anxiety, there could be a relation between increased stress and PTSD.  Without the claim files, it was felt that based on the examiner's knowledge of neurodermatitis that the rash was as likely as not secondary to increased anxiety caused by PTSD.  These opinions were based on the examiner's experience with these conditions as an internist.  

A May 2010 addendum to the March 8, 2010, VA dermatology examination reflects that since the March 2010 examination upon review of the claim file the examiner was requested to assess whether the Veteran's claim for sleep apnea secondary to PTSD or neurodermatitis were related.  After review of the claim files, it was opined that sleep apnea was not related to the Veteran's PTSD because sleep apnea was a condition of laxity of the upper airways and muscles.  PTSD did not cause these conditions and, hence sleep apnea was not related to PTSD.  Also, it was opined that the Veteran's skin rash was caused by anxiety secondary to PTSD.  The rash began in 1999 and he presumably had PTSD prior thereto.  Therefore, neurodermatitis was most likely related to anxiety secondary to PTSD.  

VAOPTs reflect that a December 2010 VA left knee X-ray revealed minor degenerative changes.  A March 2011 VA clinical note states that the Veteran had liver cirrhosis due to Hepatitis C.  A May 2011 VA clinical record reflects that the Veteran had thrombocytopenia and leucopenia due to hyperspleenism.  Another VA clinical record of May 2011 noted that 4 week earlier the Veteran had twisted his left knee, causing pain and swelling.  

On VA audiology examination in July 2011, at which time the Veteran's claim files were reviewed.  His flight deck noise exposure was noted as well as a lack of recreational and occupational noise exposure.  He complained of constant tinnitus which he reported began in the "mid-1960's."  He had a known sensorineural hearing loss, based on audiometric test results of April 2009, and he denied any change in his hearing since a January 2011 audiology examination, thus re-evaluation was not needed.  The January 2011 test revealed a bilateral sensorineural hearing loss, bilaterally in the high frequencies, mild to moderate on the right and moderate to severe on the left.  

The examiner commented that the Veteran's tinnitus was as likely as not associated with his hearing loss.  The examiner stated that the audiometric testing stamped "enlistment" was apparently dated June 24, 1964, and revealed thresholds of zero (0) dbs. at all tested frequencies, which did not include 6,000 Hz.  However, the examiner noted that it was "difficult to discern the date and validity of this test.  It was noted that "Bekesy Audiometry dated 01/22/1964, [showed] thresholds in the range of -10 to 10 db except for apparent threshold of 25 - 30 db at 6K in the left ear, and apparent threshold of 15 - 20 db at 6K in the right ear."  

The examiner opined that the Veteran's hearing loss was less likely than not cause by his military noise exposure.  The rationale was that the "enlistment-era Bekesy Audiometry" showed what appeared to be the beginning of a high frequency hearing loss in each ear, including asymmetry.  This was prior to any military noise exposure.  Furthermore, the Veteran's hearing loss was primarily in the left ear and there was no evidence that his left ear received more noise exposure than his right ear.  Rather, it would be expected that flight-line exposure would be rather symmetrical, as opposed to extensive rifle-firing for example, and this latter would be expected to lead to asymmetry.  

The examiner stated that the private audiology report dated February 1, 2010, did not explain how such a large asymmetry would be caused by the Veteran's reported noise exposure.  There was no mention in this report about retrocochlear pathology having been ruled out.  In fact, this should be further investigated via an MRI to rule out acoustic neuroma.  

Additional VAOPT records show that a left knee MRI in July 2011 yielded impressions of relatively prominent degenerative changes in the medial joint compartment; degenerative tearing of the medial meniscus with menisceal capsular separation and medial displacement of the meniscus; pes anserinus bursitis; and chrondromalacia patellae.  An August 2011 clinical record reflects that there was liver cirrhosis from Hepatitis C.  

In an October 2011 statement the Veteran reported that while on the flight deck he received more jet engine noise to his left ear because that ear was closest to the jet engines at all times.  At times his left ear was 12 to 18 inches from jet engines.  A medical expert with vast experience in flight line operations had stated that the Veteran's hearing loss and tinnitus were more likely than not due to military service.  

A VA MRI of the Veteran's brain in January 2012 found no acute or lacunar infarcts and no evidence of vestibular schwannoma or acoustic neuroma.  

In April 2012 the Veteran's claim files were reviewed for an opinion as to whether his hepatitis was related to his military service.  It was opined that his hepatitis was less likely that not incurred in or caused by his service-connected stab wound of the chest.  The rationale was that as to his having received a transfusion of blood in June 1965 at a Naval Hospital, the Veteran remembered that when he was recovering from surgery he had blood being transfused.  However, there was no record of the procedure in the hospital discharge summary.  He had been stabbed by his wife with a steak knife in August 1964.  Home knifes, most of the time, were not contaminated with Hepatitis C virus.  Multiple surgical procedures might have contaminated him with Hepatitis C virus, but there was no evidence of an outbreak of Hepatitis C at any of the hospitals at which he was operated.  It was further stated that "[he] has hepatitis C most likely than not [sic] caused by the tattoos that he received in 1965."  

In April 2012 the Veteran's claim files were reviewed for an opinion as to his neurodermatitis.  In the request it was noted that a VA examination in March 2010 had yielded an opinion that the Veteran's neurodermatitis rash was as likely as not secondary to anxiety caused by his service-connected PTSD; however, the claim files were not available for review.  It was opined that the neurodermatitis was less likely than not incurred in or cause by an in-service event.  Neurodermatitis was a disease consisting of repetitive picking, scratching, rubbing, and squeezing of the skin resulting in visible damage or bleeding and resulting in impairment of social functioning.  It was an impulse control disorder aggravated by emotional situations and was associated with [a] major psychiatric disorder, like anxiety, depression, obsessive-compulsive disorder (OCD), bipolar disorder, and alcohol abuse and dependence.  It was not associated with PTSD.  

At the November 2012 videoconference the Veteran testified that, as to his hearing loss, he worked as an aircraft handler on the flight deck of an aircraft attack carrier, helping to tie down planes with chains and, so, was exposed to loud noise from aircrafts.  Page 4 of the transcript thereof.  These planes had jet engines, and he used hearing protection devices that were like ear muffs, but this protection was not adequate.  Also, he sometimes had to remove the device from one ear in order to communicate with others on the flight deck.  Page 5.  He had first notice having a hearing loss in 1965, when he complained to his petty officer of trouble hearing and he was told to get examinations for it.  He had not sought treatment for hearing loss for several years because he did not have money, and first sought treatment or evaluation 7 or 8 years ago.  He was now used a hearing aid in each ear.  Page 6.  He had always gotten treatment for hearing loss through VA.  When asked if he had been told his hearing loss was due to military service he stated that at one time he had gotten a report from "VA in Waco" stating that he had been exposed to loud noise during service and that the hearing protection he had been given, during his 4 years on a flight deck, was inadequate.  Page 7.  He had continuously had hearing loss since service.  Page 8.  

As to hepatitis, the Veteran testified he had first been diagnosed by VA with hepatitis in 1999 or 2000.  Pages 8 and 9.  There were several incidents during service that might have caused him to develop hepatitis.  He had had three surgeries during service.  The first had been exploratory surgery.  At the second operation he was told he would be given a postoperative blood transfusion.  At the time of the third surgery, he had been hospitalized for 58 days; yet, only a single page pertaining to his was now in his service treatment records.  Page 9.  His first surgery had been exploratory because of a knife wound of the chest.  His second surgery had also been for treatment of the knife wound and during this he had been given a blood transfusion.  Page 10.  He had once been told by a physician that his hepatitis was probably due to in-service blood transfusion.  Page 11.  But, he could not remember the name of that physician.  The Veteran also felt that gun inoculations during service might have caused his hepatitis.  Page 12.  He was now on a list for a liver transplant.  Page 26.  

The Veteran testified that he had been diagnosed with prostatitis prior to his diagnosis of hepatitis, and he had been told that it was due to hepatitis, although he had not had prostatic problems during service.  However, he felt it had developed during service due to hepatitis.  Page 14.  As to thrombocytopenia (elevated red blood cell count), the Veteran stated he had not had this during service, but felt it had developed due to hepatitis.  Page 15.  He testified he had been diagnosed with leukemia at about the same time that hepatitis was diagnosed, in 1999 or 2000, and felt that this was also due to hepatitis.  Page 16.  He had not had cirrhosis of the liver or chronic fatigue syndrome during service.  He had not had gall stones, cholelithiasis, during service or at least he had not been told he had gall stones during service, although he had gone to a physician during service.  He had not had any skin rashes during service.  Page 17.  Nor had he had headaches, dizziness, hypertension, depression, or any acute or subacute peripheral neuropathy during service; rather, his sole contention was that all of these were due to his hepatitis.  Page 18.  

As to his left knee and lumbar spine, the Veteran testified that he worn shoes that were not made for working on a flight deck, in addition to which he had had to perform heavy labor.  Page 19.  He had sustained injuries but had seen a doctor only once.  He clarified the nature of the injuries to exclude any sudden trauma from a fall or from a sudden strain; rather, he had had an accumulation of many small injuries from exertion as well as wear and tear.  He had mentioned this to his petty officer.  Lacking money he had not sought treatment in the immediate postservice years.  He had started seeking VA treatment, in El Paso, 8 to 10 years ago.  Page 20.  He had not sought private treatment for his back or knee.  He had first been treated for his knee and back when he first had VA treatment; yet no one had informed him that his knee and back problems were due to military service.  Page 21.  He now used a knee brace and used a cane for ambulation.  Page 22.  

As to his residual chest scar from a stab wound, the Veteran testified that he had muscle spasms near the scar.  Page 23.  These felt as if the muscle was caught in the bone.  The scar was also painful, although the skin over the scar was stable.  He felt that the scar might be adherent to underlying tissue, or more likely to the bone (rib).  Page 25.  The scar felt as it was adherent for 3 or 4 inches along the bone (rib).  The scar was 18 inches long and 3/4 to 1 inch wide.  Page 26.  

Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  A showing of inservice chronic disease requires evidence of (1) a sufficient combination of manifestations for disease identification, and (2) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." If not established, a showing of continuity of symptoms after service discharge is required. Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303. 
 
Certain conditions, such as organic diseases of the nervous system, including sensorineural hearing loss, and cirrhosis of the liver, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

It is appropriate to consider high frequency sensorineural hearing loss as an organic disease of the nervous system and, therefore, a presumptive disability.  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. § 3.309(a) (2012).  Therefore, sensorineural hearing loss may be presumed to have been incurred during active military service if manifested to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309. 

38 C.F.R. § 3.307(a)(6)(iii) states that service in the Republic of Vietnam' includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 

The Federal Circuit has found that VA's interpretation as requiring physical presence within Vietnam, or the territorial waters of Vietnam in order to be entitled to the presumption of herbicide exposure is not plainly erroneous or inconsistent with the language of 38 C.F.R. § 3.307(a)(6)(iii).  Haas v. Peake, 525 F.3d 1168 (Fed.Cir. 2008).  

Whenever VA's Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between the exposure of humans to an herbicide agent and the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease. 38 U.S.C.A. § 1116(b)(1). 

If a veteran was exposed to an herbicide agent during active military service, acute and subacute peripheral neuropathy, prostate cancer, and respiratory cancers, will be presumed to have been incurred in service, even if there is no record of such disease during service. 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  Note 2 to 38 C.F.R. § 3.309(e).  

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395 (2007). 

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2 ,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d). 

Herbicide Exposure

The Veteran's service personnel file reflects that he served aboard the U.S.S. Bon Homme Richard.  Information from military sources reflects that this ship was at various times stationed off the coast of the Republic of Vietnam.  None of these records indicate that the ship docked at any port in Vietnam or was in the coastal waters of Vietnam.  Also, these records do not show, and the Veteran does not contend, that he had any actual duty or visitation in the Republic of Vietnam or that he set foot in-country in the Republic of Vietnam. 

Further, the fact that the Veteran received the Republic of Vietnam Campaign Medal does not suggest, much less, establish that he set foot in-country in the Republic of Vietnam during the Vietnam Conflict, and as noted he has never alleged that he was ever on Vietnam soil.  

Accordingly, the Board finds that the Veteran did not set foot on Vietnam soil, even though he was aboard a ship that was in the territorial and coastal waters of Vietnam.  

Also, the Veteran has stated that the ship on which he was stationed carried Agent Orange onboard and that he was thus exposed to Agent Orange in this manner.  He alleges that he came in contact with it when having to lift and carry sacks containing Agent Orange.  However, Agent Orange, and other herbicides, is a liquid.  Herbicides used in Vietnam were transport in barrels (with those containing Agent Orange having an orange strip).  He has also alleged that winds from Vietnam blew herbicides out to sea, resulting in his ship board exposure.  

The Veteran's allegations are not probative.  No competent evidence has been presented to corroborate either theory and, thus, they remain no more than mere speculation.  And, neither theory meets the regulatory requirement of in-land service in Vietnam to invoke the presumption applicable under 38 U.S.C.A. § 1116(a)(3) and 38 C.F.R. § 3.307(a)(6).  

Accordingly, the Board finds that the Veteran did not set foot on Vietnam soil, even though he was aboard a ship that was in the territorial and coastal waters of Vietnam.  

Hepatitis

In this case it is undisputed that the Veteran now has hepatitis and, additionally, that he had multiple risk factors during service for the development of hepatitis.  Although the Veteran has asserted that he had a blood transfusion during service, this is not confirmed by the service treatment records.  A review of the STRS shows that no operative report indicates that he had a blood transfusion.  

Although the Veteran has asserted that he had in-service inoculations from air guns, and this was not addressed at in the recent 2012 evaluation, that evaluation found that neither blood transfusions nor the initial in-service stab wound of his chest were likely causes of his hepatitis.  On the other hand, that opinion found that "hepatitis C most likely than not [sic] caused by the tattoos that he received in 1965."  To this extent, the 2012 opinion is favorable to the Veteran.  And, the Board notes that there is no contrary opinion in the record which would serve to refute the favorable 2012 medical opinion.  

Accordingly, with the favorable resolution of doubt in favor of the Veteran, service connection for hepatitis is warranted.  

Cirrhosis

While the Veteran has a history of ingestion of alcohol, there is nothing in the record which indicates that his current cirrhosis is due to alcohol ingestion.  Specifically, there is no medical diagnosis or opinion that the Veteran now has Laennec's cirrhosis.  Laennec's cirrhosis is a cirrhosis of the liver closely associated with chronic excessive alcohol ingestion.  Tidwell v. West, No. 96-1778, slip op. at 2 (U.S. Vet. App. Feb. 13, 1998); superceded by Tidwell v. West, 11 Vet. App. 242 (1998).  

To the contrary, a March 2011 VA clinical note states that the Veteran has cirrhosis of the liver due to Hepatitis C.  There is no contrary medical evidence or opinion on file and, so, the Board finds that the evidence is at least in equipoise as to the etiology of the Veteran's current cirrhosis of the liver, i.e., that it is at least as likely as not due to his hepatitis.  Thus, service connection for cirrhosis of the liver is warranted.  

Bilateral Hearing Loss

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

"The American Medical Association defines 'acoustic trauma' as '[a] severe injury to the ear caused by a short-duration sound of extremely high intensity such as an explosion or gunfire.'  American Medical Association Complete Medical Encyclopedia 112 (Jerrold B. Leiken, M.D., & Martin S. Lipsky, M.D., eds., 2003).  An acoustic trauma can cause permanent hearing loss, but does not necessarily do so.  Id."  Reeves v. Shinseki, No. 2011-7085, slip op. at 10, footnote 7 (June 14, 2012 Fed. Cir.) (not selected for publication); 2012 WL 2105624 (C.A. Fed.).  

Given the ample evidence of the Veteran's duties on an aircraft carrier during his military service, the Board concedes that the Veteran was exposed to severe acoustic trauma while in active service. The Board also notes that the Veteran is competent to report when he first experienced symptoms of hearing loss and ringing in his ears and that they have continued since separation from active service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible. 

Because the Veteran did not undergo audiometric testing when discharged from active service, there is the possibility, as noted by one VA examiner, that he may have had a high frequency hearing loss at service discharge.  

In Hensley v. Brown, 5 Vet. App. 155, 159 (1993) the Court stated that: 

[Applicable VA regulations do] not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service. . . . Therefore, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. 

Id. at 159-60.  

Then 2006 VA opinion was that the Veteran's hearing loss was less likely due to in-service noise exposure and more likely to have originated after service, but did not specify the postservice cause, or source of noise exposure, while noting that the service discharge hearing test did not adequately address the possibility that the Veteran incurred a high frequency hearing loss.  

The more recent 2011 VA opinion was that the enlistment examination found what appeared to be the beginning of a high frequency hearing loss in each ear.  However, this is far short of the required clear and unmistakable evidence required to rebut the presumption of soundness upon service entrance.  See generally Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Accordingly, the question is not one of aggravation of a pre-existing hearing loss but incurrence of hearing loss during service.  

The 2011 opinion also noted that the Veteran's hearing loss was now greater in the left ear than in the right ear and that this was not to be expected on a flight line.  Rather, the 2011 opinion suggested that any hearing loss would, in essence, be equal in severity in each ear, absent some explanation for one ear having received more or greater noise exposure.  

Here, however, the record does offer such an explanation.  In fact, at the time of the VA audiometric testing in April 2009 the Veteran reported that when he was on a flight line, he would remove his "LEFT" hearing protection when he had to communicate and he often left it out for convenience sake.  This was two years prior to the 2011 VA medical opinion and, so, was not a history created by the Veteran to conveniently explain the concerns of the 2011 VA evaluator.  Moreover, he confirmed this history in his credible testimony before the undersigned.  

In light of the foregoing, the Board finds that the evidence for and against the claim for service connection for bilateral hearing loss is at least in equipoise. As such, the benefit of the doubt must be resolved in favor of the Veteran. 

An initial compensable rating for thoracotomy scars, as a residual of a stab wound of the chest

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Here, the Veteran was provided appropriate VCAA notice of what was required to substantiate his claim for service connection by RO letter in September 2005, prior to the initial adjudication, and grant of service connection by the May 2006 RO rating decision.  

This appeal arises from the Veteran's disagreement, by filing his Notice of Disagreement (NOD), with the initial rating assigned upon granting service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds that VA satisfied its duties to notify the Veteran in this case. 

Duty to Assist

As to VA's duty to assist, VA has associated with the claims files the Veteran's service treatment records (STRs), and VA treatment records, and afforded him VA examinations with respect to the claim.  There is no evidence that there has been a change in the service-connected disability since the last examination or that he has either sought or received private treatment.  He also testified in support of the claim, and his wife and daughter submitted supporting statements. 

The report of the VA examinations conducted in this case show that the examinations were thorough in scope and in depth, and supported by the outpatient treatment records.  Thus, the examinations are adequate for rating purposes.  

Lastly, while the Veteran has received Social Security Administration (SSA) disability benefits, it is clear that this is due to his hepatitis, cirrhosis, and PTSD.  There is nothing which suggests that the outstanding SSA records contain anything relative to the severity of the Veteran's service-connected thoracotomy scars which would be useful for rating purposes.  Thus, there is no prejudice in proceeding to adjudicate this claim in the absence of such SSA disability records.  


General Rating Principles

Ratings for a service-connected disability are determined by comparing current symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities. 38 U.S.C.A. § 1155.  Disabilities are viewed, and examinations are interpreted, historically, in order to accurately reflect the elements of disability present.  38 C.F.R. § 4.1, 4.2.  A higher rating is assigned if it more nearly approximates such rating.  See 38 C.F.R. §§ 4.7, 4.21.  Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999) (initial staged ratings).  

The schedule for rating disabilities concerning the evaluation of scars was amended effective October 23, 2008.  This amendment applies to all applications for benefits received by VA on or after October 23, 2008.  73 Fed. Reg. 54,708 (Sept. 23, 2008) (revising 38 C.F.R. § 4.118, Diagnostic Codes 7800-05).  A Veteran, however, may request review under the revised scars criteria irrespective of whether his or her disability has worsened since the last review.

Under the rating criteria in effect from August 30, 2002, thru October 22, 2008, DC 7801 provided that scars, other than head, face, or neck, that are deep or that cause limited motion, involving an area or areas exceeding 6 square inches warrants a 10 percent rating.  Note to DC 7801 provided that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with Sec. 4.25 of this part.  Note 2 to DC 7801 provided that a deep scar is one associated with underlying soft tissue damage. 

Under the rating criteria in effect from August 30, 2002, thru October 22, 2008, DC 7802 provided that scars, other than head, face, or neck, that are superficial and that do not cause limited motion and involve an area or areas of 144 square inches (929 sq. cm.) or greater warrants a 10 percent rating.  Note 1 to DC 7802 provided that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with Sec. 4.25 of this part.  Note 2 to DC 7802 provided that a superficial scar is one not associated with underlying soft tissue damage. 

Under the rating criteria in effect from August 30, 2002, thru October 22, 2008, DC 7803 provides that scars which are superficial and unstable warrant a 10 percent rating.  DC 7804 provided that scars which are superficial and painful on examination warrant a 10 percent rating.  Note 1 to DCs 7803 and 7804 provided that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 to DC 7803 provided that a superficial scar is one not associated with underlying soft tissue damage.  DC 7805 provided that other scars are rated on the basis of limitation of function of the part affected.  

Under the rating criteria in effect since October 23, 2008, DC 7801 provides that burn scars or scar due to other causes, not of the head, face or neck that are deep and nonlinear warrant a 10 percent rating if involving an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  Note 1 to DC 7801 provides that a deep scar is one associated with underlying soft tissue damage.   

Under the rating criteria in effect since October 23, 2008, DC 7802 provides that burn scars or scar due to other causes, not of the head, face or neck that are superficial and nonlinear warrant a 10 percent rating if involving an area or areas of 144 square inches (929 sq. cms.) or greater.  Note 1 to DC 7802 provides that a superficial scar is one not associated with underlying soft tissue damage.  

Note 2 to DCs 7801 and 7802 provide that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The mid-axillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under 38 C.F.R. § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck. 

Under the rating criteria in effect since October 23, 2008, DC 7804 provides that scars which are unstable or painful warrant a 10 percent rating when there are one or two such scars; 20 percent if there are three or four such scars.  Note 1 to DC 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 to DC 7804 provides that if one or more scars are both unstable and painful, add 10 % to the evaluation that is based on the total number of unstable or painful scars.  Note 3 to DC 7804 provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under this DC, when applicable.  

Under the rating criteria in effect since October 23, 2008, DC 7805 provides that as to other scars, including linear scars, and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804, evaluate any disabling effect(s) not considered in a rating provided under DCs 7800-04 under an appropriate DC.  

Analysis

The Board is aware of the Veteran's statements and testimony, and the statements of his wife and daughter, that he feels pain in the area of the surgical scars and has repeated cramps in that area.  

Nevertheless, the scars have not been shown to be painful on repeated VA examinations, or to be otherwise symptomatic or productive of any functional impairment.  And, it is observed that the Veteran has neither sought nor received any treatment for his residual scarring.  Rather, repeated VA examiners found, in essence, that the scars have had no effect on the Veteran's activities of daily living.  

As to the Veteran's report of cramps in the area of the scarring, the evidence shows that he was informed that this was most likely due to other causes, and not a residual of the in-service surgical procedures, and the postoperative scarring.  Moreover, repeated examinations have documented that the residual scarring is not adherent to underlying tissue.  

In sum, the Veteran's thoracotomy scars have been no more than 10 percent disabling during the relevant time period of this appeal, so his rating cannot be "staged" because the 10 percent rating is his greatest level of functional impairment at all times during this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Extraschedular Consideration

Extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is addressed when either raised by the claimant or the evidence, and requires a three-step analysis.  First, is whether the schedular criteria are adequate and, if they are, no extraschedular referral is required.  Second, if inadequate, determine whether there is an exceptional disability picture considering such related factors as marked interference with employment (but not marked interference obtaining or retaining employment) or frequent periods of hospitalization.  Third, if the rating criteria are inadequate and the related factors are present, the case must be referred for a determination of whether an extraschedular rating should be assigned.  Thun v. Peak, 111, 115-16 (2008) (citing VA Gen. Coun. Prec. 6-1996, para. 7, and Fisher v. Principi, 4 Vet. App. 57, 60 (1993)) aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  

Here, the schedular rating criteria are comprehensive and contemplate the full range impairment due to the Veteran's scars.  Even if they were not, there is no evidence of frequent periods of hospitalization for the scars, and there is also no evidence of marked interference with employment.  Thus, the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate.  So, the criteria for submission for consideration of an extra-schedular rating are not met.  Thun, Id. 

This being the case, this claim must be denied because the preponderance of the evidence is unfavorable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for hepatitis, cirrhosis of the liver, and bilateral hearing loss is granted.  


REMAND

Information contained in VA's Virtual VA system reflects that the Veteran has received SSA disability benefits.  Before proceeding to adjudicate the remaining claims for service connection these records must be obtained or it must be made clear that such records either no longer exist or that further efforts to obtain them would be futile.  

Contained in the VAOPT is information in December 2002 as to the side-effects of Interferon and Ribavirin, used in treatment of hepatitis.  Some of these side-effects included headaches and lowering of the white blood cell count.  Continued Interferon treatment, particularly at a high dose, could be accompanied by a reappearance of lethargy and fatigue, and even depression.  Other rarely occurring side effects included numbness and tingling of the hands.  Anemia, due to decreased red blood cells, was a common side effect of taking Ribavirin.  

From the record as it now stands, and in light of the grants of service connection for hepatitis and for cirrhosis of the liver, the Board is of the opinion that additional development by obtaining medical opinions would be helpful in adjudicating the remaining claims for service connection.  See generally McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Contact the SSA and obtain all records from that agency concerning the Veteran's award of disability benefits, including a copy of the decision and any medical records used to make the determination, copies of any hearing transcripts, etc.  If the RO learns that the records sought do not exist or that further efforts to obtain them would be futile, this must be specifically indicated in the record.

2.  As to the claims for service connection for arthritis of the left knee and lumbar spine, afford the Veteran an orthopedic examination to determine the time of onset as well as the nature and etiology of all pathology(ies) that he now has of those areas.  

The examiner should be asked to address (1) whether there is any medical reason to accept or reject the proposition that had the Veteran's physical stresses from his onboard ship duties (as he testified) could have led to any current disability(ies) that he may now have of the left knee and lumbar spine; (2) what types of symptoms, if any, would have been caused by the type of physical stresses from his onboard ship duties (as he testified); (3) whether physical stresses from his onboard ship duties (as he testified) could have been mistaken for other transitory cause(s) of symptoms but could have been a precursor to the any current disability(ies) of the left knee and lumbar spine.  

The examiner must have access to and review the claims folders for the Veteran's pertinent medical history.  All necessary testing should be done and the examiner should review the results of any testing prior to completion of the examination report.  

The examiner is asked to express an opinion as to whether the Veteran now has any disability(ies) of the left knee or lumbar spine, or both, which is or are at least as likely as not related to the Veteran's period of service; and, also, whether any arthritis of those areas manifested within one year from his December 1967 discharge from service.  

In formulating the medical opinion, the examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why. 

3.  As to the claim for service connection for a psychiatric disorder other than PTSD, to include major depression claimed as secondary to hepatitis, afford the Veteran an orthopedic examination to determine all acquired psychiatric disorders that the Veteran now has and the nature, cause or etiology of each acquired psychiatric disorder that he now has.  

In this regard, the examiner should render an opinion as to whether any acquired psychiatric disorders that the Veteran now has, other than PTSD, is in any way proximately due to or the result of, or aggravated by, any service-connected disability, to include PTSD, hepatitis, and cirrhosis of the liver.  

The examiner must have access to and review the claims folders for the Veteran's pertinent medical history.  All necessary testing should be done and the examiner should review the results of any testing prior to completion of the examination report.  

In formulating the medical opinion, the examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why. 

4.  As to the claims for service connection for: (a) prostatitis; (b) a respiratory disorder, claimed as shortness of breath and sleep apnea; (c) thrombocytopenia, (d) leucopenia, also classified as leukocytopenia.; (e) headaches; (f) hypertensive vascular disease, to include dizziness; (g) cholelithiasis, claimed as gall stones; (h) chronic fatigue syndrome; and (i) sciatic neuralgia, also classified as acute and subacute peripheral neuropathy, afford the Veteran, as appropriate, such VA examination or examinations as need to obtain medical opinions as to whether each of these claimed disabilities it related to his military service or to his PTSD, hepatitis or cirrhosis of the liver.  This should include whether the claimed hypertension or any of these claimed disabilities which may be a form of endocinopathy or a neurological disorder manifested within one year of the Veteran's discharge from military service in December 1967.  

The examiner or examiners should address and clarify for the benefit of the Board whether any leucopenia, also classified as leukocytopenia is no more than an abnormal laboratory reading or whether it constitutes actual disability or represents an underlying disability.  If the latter, the nature of the underlying disability should be clarified, to include whether it is related to the Veteran's military service or is proximately due to or the result of hepatitis or cirrhosis of the liver (or any complication(s) thereof).  

In formulating the medical opinions, the examiner is (are) asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why. 

5.  After the above development has been completed, readjudicate the claims.  If any determination remains unfavorable to the Veteran, he should be furnished with a Supplemental Statement of the Case and be given an opportunity to respond thereto and then return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


